DETAILED ACTION
This communication is in response to U.S. Application No. 15/727270 Pre-Appeal decision filed on January 14, 2021. 


Allowable Subject Matter
	Claims 1-17 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on January 14, 2021, claims 1-17 were searched upon and Examiner concludes the Bailey et al. U.S. Patent Application Publication No. 2002/0059278 (herein as ‘Bailey) and further in view of Tonisson U.S. Patent Application Publication No. 2005/009426 (herein as ‘Tonisson’) and Schneider U.S. Patent Application Publication No. 2002/0184233 (herein as ‘Schneider’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-17. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a database connected to the server system, said database comprising a plurality of database tables; and a back-end system connected to said server system and said database; wherein said plurality of user interfaces comprises: a first user interface configured to receive one or more commands for creating a project, said project comprising a data level hierarchy comprising a plurality of linked data levels, a plurality of variable data columns, one or more static data items, and a template comprising one or more containers, wherein each said data level is associated with a database table, comprising one or more data records, selected from said plurality of database tables, wherein each said variable data column is associated with one or more of said data levels and wherein one of said data levels is designated as a main data level and each of the remaining data levels are designated as non-main data levels; a second user interface configured to receive one or more commands for defining one or more keys, wherein each key defines a relation between one or more of said variable data columns and one of said data levels, and wherein each key is associated with a set of data records stored in one of said database tables; 
a third user interface configured to display said one or more containers of said template and to receive one or more commands for arranging said variable data columns and static data items in a plurality of slots in said one or more containers, and associating one or more of said slots with one of said data levels;
a fourth user interface configured to receive one or more commands for designating one or more of said slots that are associated with said main data level as main slots and designating one or more of said slots that are associated with said main data level as alternate slots, wherein said main slots are visually distinct from said alternate slots, and wherein the total number of main slots and alternate slots equals the total number of said data records in said database table that are associated with one of said keys;
a fifth user interface configured to display a plurality of predefined projects comprising a plurality of predefined templates, predefined data levels comprising a main data level, predefined variable data columns, predefined keys, and predefined static data items, and receive a command for selecting a project from said plurality of predefined projects instead of using said project created with said first, second,  third, and fourth user interfaces;
a sixth user interface configured to display a plurality of data reception tem- plates generated from said plurality of data levels and said plurality of variable data columns, and to receive one or more commands for entering data into said plurality of data reception templates;
a  seventh user interface configured to receive one or more commands for loading said data of said plurality of data reception templates into said plurality of database tables;
an eighth user interface configured to display a document preview comprising said template, said set of data records retrieved from said database tables and identified by one or more of said keys, and said static data items, wherein said main slot is populated with one data record selected from said main data level of said set of data records and each  of said alternate are populated with one of the remaining data records selected from said main data level of said set of data records a ninth user interface configured to receive one or more commands for saving said project created by said first user interface as one of said predefined projects for selection by said fifth user interface; and wherein said back-end system is configured to generate a plurality of customized digital documents, each customized digital document comprising said template a plurality of data records retrieved from said database tables and identified by one or more of said keys, and said static data items, wherein for each customized digital document, said main slot is populated with one data record selected in succession from said main data level of said set  of data records and wherein each of said alternate slots are populated with one of the remaining data records re populated with one of the remaining data records items selected from said main data level of said set  re populated with one of the remaining data records items selected from said main data level of said set  of data records” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Bailey et al. U.S. Patent Application Publication No. 2002/0059278 (herein as ‘Bailey) and further in view of Tonisson U.S. Patent Application Publication No. 2005/009426 (herein as ‘Tonisson’) and Schneider U.S. Patent Application Publication No. 2002/0184233 (herein as ‘Schneider’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-17.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-17. In particular the claimed invention focuses on creating projects that contain documents that associated with data columns, data items and containers that contain the tables.  In addition the claim limitations maintain different data levels such as main data level and non-main data levels to manage the relationships between data columns between data tables.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-17 (renumbered as 1-17) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  January 14, 2021Examiner, Art Unit 2159                 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159